Citation Nr: 1124682	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-38 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were originally before the Board in December 2008 when the basal cell carcinoma claim was denied and the TDIU claim was remanded.  The Veteran appealed the Board's denial of service connection for basal cell carcinoma to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 Memorandum Decision, the Court vacated the Board's denial of service connection for basal cell carcinoma and remanded the issue back to the Board for further adjudication.  

Also before the Board in December 2008 were claims of entitlement to service connection for hypertension and generalized anxiety disorder which were remanded.  Service connection for hypertension and generalized anxiety disorder was granted by the RO in April 2010.  This was a complete grant of these benefits sought.  The issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In the Memorandum Decision referenced in the Introduction, the Board was directed to obtain private medical records from the Veteran's primary care physician pertaining to treatment for basal cell carcinoma.  The case must be remanded to the RO to do so.

The Veteran has claimed entitlement to a total rating based on individual unemployability.  At the time he submitted his claim, service connection was only in effect for a low back disability which, for the most part, has been rated as 20 percent disabling.  In April 2010, service connection was granted for generalized anxiety disorder rated as 10 percent disabling and for hypertension which was rated as noncompensably disabling.  An opinion as to the Veteran's employability has been obtained but this only pertained to the back disability.  Furthermore, this opinion indicated that the Veteran was unemployable due to an inability to "sit, stand or [sic] extensive period of time."  The Board interprets this as meaning the Veteran is unable to sit or stand for extensive periods but the Board is unable to determine what an "extensive period of time" means in the context of the Veteran's employability.  As a result, the Board is unable to determine if the Veteran is unemployable due to the service-connected back disability.  Furthermore, since the opinion was promulgated, service connection has been granted for two additional disabilities.  Based on the above, the Board finds a new VA examination is required to determine if the Veteran is unemployable due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for basal cell carcinoma at any time and for a low back disability, mental disability and/or hypertension since 2008.  After securing any necessary releases, obtain these records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA treatment records.  The Board is particularly interested in obtaining the records from the Veteran's primary care physician which pertain to treatment for basal cell carcinoma.

2.  Following completion of the above, schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected low back disability, generalized anxiety disorder and hypertension have on his ability to obtain and maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected spinal stenosis, status post laminectomy L5-S1 with degenerative changes, generalized anxiety disorder and/or hypertension, without consideration of his nonservice-connected disorders, render him incapable of obtaining and maintaining substantially (more than marginal) employment consistent with his education and employment background?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for basal cell carcinoma and also entitlement to TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

